--------------------------------------------------------------------------------

 
Exhibit 10.144
BUSINESS FINANCING AGREEMENT
dated as of March 29, 2007
between
BRIDGE BANK, NATIONAL ASSOCIATION
and
SOUTHWALL TECHNOLOGIES INC., a Delaware corporation ("Borrower').


Borrower and Lender agree as follows:


1.    Definitions and Construction.


1.1    Definitions. In this Agreement:


"Account Balance" means at any time the aggregate of the Receivable Amounts of
all Eligible Receivables at such time.


"Account Debtor" has the meaning in the California Uniform Commercial Code and
includes any person liable on any Receivable, including without limitation, any
guarantor of any Receivable and any issuer of a letter of credit or banker's
acceptance assuring payment thereof.


"Adjustments" means all discounts, allowances, disputes, offsets, defenses,
rights of recoupment, rights of return, warranty claims, or short payments,
asserted by or on behalf of any Account Debtor with respect to any Receivable.


"Advance" means any Facility One Advance or Facility Two Advance.


"Advance Rate" means the Facility One Advance Rate or the Facility Two Advance
Rate.


"Agreement" means this Business Financing Agreement.


"Collateral" means all of Borrower's rights and interest in any and all personal
property, whether now existing or hereafter acquired or created and wherever
located, and all products and proceeds thereof and accessions thereto, including
the following: accounts, including health care insurance receivables, chattel
paper, inventory, equipment, instruments, including promissory notes, investment
property, documents, deposit accounts, letter of credit rights, any commercial
tort claim of Borrower which is now or hereafter identified by Borrower or
Lender, general intangibles, and supporting obligations.


"Collections" means all payments from or on behalf of an Account Debtor with
respect to Receivables.


"Compliance Certificate" means a certificate in the form attached to this
Agreement by the chief financial officer of Borrower certifying that, among
other things, the representations and warranties set forth in this Agreement are
true and correct in all material respects as of the date such certificate is
delivered.


"Closing Date" means the date on which Lender executes and delivers this
Agreement.
 
"Credit Limit" means the sum of the Facility One Credit Limit plus the Facility
Two Credit Limit.


"Default" means any Event of Default or any event that with notice, lapse of
time or otherwise would constitute an Event of Default.


"Eligible Receivable" means a Receivable that satisfies all of the following:


(a)  The Receivable has been created by Borrower in the ordinary course of
Borrower's business and without any obligation on the part of Borrower to render
any further performance.


(b)  There are no conditions that must be satisfied before Borrower is entitled
to receive payment of the Receivable, and the Receivable does not arise from COD
sales, consignments or guaranteed sales,


(c)  The Account Debtor upon the Receivable does not claim any defense to
payment of the Receivable, whether well founded or otherwise.


(d)  The Receivable is not the obligation of an Account Debtor who has asserted
or may assert any counterclaims or offsets against Borrower (including offsets
for any "contra accounts" owed by Borrower to the Account Debtor for goods
purchased by Borrower or for services performed for Borrower).


--------------------------------------------------------------------------------



(e)  The Receivable represents a genuine obligation of the Account Debtor and to
the extent any credit balances exist in favor of the Account Debtor, such credit
balances shall be deducted in calculating the Receivable Amount.


(f)  Borrower has sent an invoice to the Account Debtor in the amount of the
Receivable.


(g)  Borrower is not prohibited by the laws of the state where the Account
Debtor is located from bringing an action in the courts of that state to enforce
the Account Debtor's obligation to pay the Receivable. Borrower has taken all
appropriate actions to ensure access to the courts of the state where the
Account Debtor is located, including, where necessary, the filing of a Notice of
Business Activities Report or other similar filing with the applicable state
agency or the qualification by Borrower as a foreign corporation authorized to
transact business in such state.


(h)  The Receivable is owned by Borrower free of any title defects or any liens
or interests of others except the security interest in favor of Lender, and
Lender has a perfected, first priority security interest in such Receivable.


(i)  The Account Debtor on the Receivable is not any of the following: (i) an
employee, affiliate, parent or subsidiary of Borrower, or an entity which has
common officers or directors with Borrower; (ii) the U.S. government or any
agency or department of the U.S. government unless Lender agrees in writing to
accept the Receivable, Borrower complies with the procedures in the Federal
Assignment of Claims Act of 1940 (41 U.S.C.§15) with respect to the Receivable,
and the underlying contract expressly provides that neither the U.S. government
nor any agency or department thereof shall have the right of set-off against
Borrower; (iii) any person or entity located in a foreign country, other than
Canada or a Permitted Foreign Entity (to the extent that the Receivables
relating to such Permitted Foreign Entity (or Entities) are billed and collected
out of the United States) unless (A) the Receivable is supported by an
irrevocable letter of credit issued by a bank acceptable to Lender, (B) if
requested by Lender, the original of such letter of credit and/or any usance
drafts drawn under such letter of credit and accepted by the issuing or
confirming bank have been delivered to Lender, and (C) is otherwise acceptable
to Lender; or (iv) an Account Debtor as to which thirty-five percent (35%) or
more of the aggregate dollar amount of all outstanding Receivables owing from
such Account Debtor have not been paid within 90 days from invoice date.


(j)  The Receivable is not in default. A Receivable will be considered in
default if any of the following occur: (i) the Receivable is not paid within 90
days from its invoice date; (ii) the Account Debtor obligated upon the
Receivable suspends business, makes a general assignment for the benefit of
creditors, or fails to pay its debts generally as they come due; or (iii) any
petition is filed by or against the Account Debtor obligated upon the Receivable
under any bankruptcy law or any other law or laws for the relief of debtors;


(k)  The Receivable does not arise from the sale of goods that remain in
Borrower's possession or under Borrower's control.


(l)  The Receivable is not evidenced by a promissory note or chattel paper, nor
is the Account Debtor obligated to Borrower under any other obligation that is
evidenced by a promissory note.


(m)  The Receivable is not that portion of Receivables due from an Account
Debtor that is in excess of thirty-five percent (35%) of Borrower's aggregate
dollar amount of all outstanding Receivables.


(n)  The Receivable is otherwise acceptable to Lender.


"Event of Default" has the meaning set forth in Section 9.1.


"Facility Fee" means a fee equal to 1% of the Credit Limit due upon execution of
this Agreement and annually thereafter.


"Facility One Advance" means any advance made pursuant to Section 2.1.


--------------------------------------------------------------------------------



"Facility One Advance Rate" means 100%,


"Facility One Borrowing Base" means the face amount of the Standby Letter of
Credit.


"Facility One Credit Limit" means $3,000,000.


"Facility One Finance Charge" means for each Reconciliation Period an interest
amount equal to the Facility One Finance Charge Percentage of the average daily
balance of Facility One Advances outstanding during such Reconciliation Period.


"Facility One Finance Charge Percentage" means a rate per year equal to Lender's
Prime Rate minus 1.75 percentage points plus an additional five percentage
points during any period that an Event of Default has occurred and is
continuing.


"Facility One Funding Request" means a writing signed by an authorized
representative of Borrower requesting a Facility One Advance.


"Facility One Overadvance" means the total amount of the Facility One Advances
then outstanding exceeds the lesser of the Facility One Credit Limit or the
Facility One Borrowing Base.


"Facility One Termination Fee" means a payment equal to one percent (1%) of the
Facility One Credit Limit.


''Facility Two Advance" means any advance made pursuant to section 2.2.


"Facility Two Advance Rate" means 80% or such greater or lesser percentage as
Lender may from time to time establish in its sole discretion upon notice to
Borrower.


"Facility Two Borrowing Base" means at any time the product of the Account
Balance and the Facility Two Advance Rate.


"Facility Two Credit Limit" means $3,000,000.


"Facility Two Finance Charge" means for each Reconciliation Period an interest
amount equal to the Facility Two Finance Charge Percentage of the average daily
balance of the Facility Two Advances outstanding during such Reconciliation
Period.


"Facility Two Finance Charge Percentage" means a rate per year equal to Lender's
Prime Rate plus 1.75 percentage points plus an additional five percentage points
during any period that an Event of Default has occurred and is continuing.


"Facility Two Funding Request" means a writing signed by an authorized
representative of Borrower requesting a Facility Two Advance that accurately
identifies the Eligible Receivables and Receivable Amounts, and includes for
each such Receivable the correct amount owed by the Account Debtor, the name and
address of the Account Debtor, the invoice number, the invoice date and the
account code.


"Facility Two Overadvance" means the total amount of the Facility Two Advances
then outstanding exceeds the lesser of the Facility Two Credit Limit or the
Facility Two Borrowing Base.


"Facility Two Sub-limit" means $2,000,000.


"Facility Two Termination Fee" means a payment equal to one percent (1%) of the
Facility Two Credit Limit.


"Finance Charge" means the Facility One Finance Charge and the Facility Two
Finance Charge.
 
"Lender" means Bridge Bank, National Association, and its successors and
assigns.
 
"Letter of Credit" has the meaning set forth in Section 2.2.5.
 
"Maturity Date" means March 28, 2008.


"Obligations" means all liabilities and obligations of Borrower to Lender of any
kind or nature, present or future, arising under or in connection with this
Agreement or under any other document, instrument or agreement, whether or not
evidenced by any note, guarantee or other instrument, whether arising on account
or by overdraft, whether direct or indirect (including those acquired by
assignment) absolute or contingent, primary or secondary, due or to become due,
now owing or hereafter arising, and however acquired; including, without
limitation, all Advances, Finance Charges, fees, interest, expenses,
professional fees and attorneys' fees.


--------------------------------------------------------------------------------



"Overadvance" means a Facility One Overadvance or a Facility Two Overadvance.


"Permitted indebtedness" means (a) indebtedness under this Agreement, (b) trade
payables to the extent not more than 45 days past due, (c) endorsements of
instruments and other payment items for collection in the ordinary course of
business, (d) indebtedness included in the financial statements of the Borrower
included with the Borrower's SEC Form 10-K filed with the Securities and
Exchange Commission with respect to the fiscal year ending December 31, 2006,
and (e) additional purchase money indebtedness (including capital leases)
incurred to acquire capital assets and not exceeding $100,000 in total principal
amount at any time outstanding.


"Permitted Foreign Entity" means Pilkington, St. Gobain Sekurit, E.I. DuPont,
Huper Optik USA, Mitsui Chemical, Guardian Llodio Uno or V-Kool.


"Primary Collateral" means the Standby Letter of Credit, the Receivables,
inventory, deposit accounts, and any direct or indirect proceeds of any one or
more of the foregoing.


"Prime Rate" means for any day, a variable rate of interest, per annum, most
recently published by the Wall Street Journal, as the "prime rate," provided
that if such day is not a business day, the Prime Rate for such day shall be
such rate on such transactions on the next preceding business day as so
published in the Wall Street Journal on the next succeeding business day.


"Receivable Amount" means as to any Receivable, the amount due from the Account
Debtor after deducting all discounts, credits, offsets, payments or other
deductions of any nature whatsoever, whether or not claimed by the Account
Debtor.


"Receivables" means all Borrower's rights to payment, whether now existing or
hereafter arising, including accounts, chattel paper, instruments, contract
rights, documents, general intangibles, letters of credit, drafts, support
obligations, and bankers acceptances.


"Reconciliation Date" means the last calendar day of each Reconciliation Period.


"Reconciliation Period" means each calendar month.


"Standby Letter of Credit" means a standby letter of credit (i) naming Lender as
beneficiary, (ii) in an amount equal to or greater than the Facility One Credit
Limit, (iii) with an expiry date no sooner than 60 days following the Maturity
Date, (iv) issued by a financial institution with a rating of BBB or better, and
(v) otherwise in form and substance acceptable to Lender in its sole discretion.


"Supplier" means any supplier of property (including intellectual property) or
services to Borrower (whether by sale, lease, license or otherwise) which is
acceptable to Lender.


"Termination Fee" means the Facility One Termination Fee and the Facility Two
Termination Fee.


1.2    Construction:


(a)  In this Agreement: (i) references to the plural include the singular and to
the singular include the plural; (ii) references to any gender include any other
gender; (iii) the terms "include" and "including" are not limiting; (iv) the
term "or" has the inclusive meaning represented by the phrase "and/or," (v)
unless otherwise specified, section and subsection references are to this
Agreement, and (vi) any reference to any statute, law, or regulation shall
include all amendments thereto and revisions thereof.


(b)  Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved using any presumption against either Borrower of Lender,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by each party hereto and their respective counsel.
In case of any ambiguity or uncertainty, this Agreement shall be construed and
interpreted according to the ordinary meaning of the words used to accomplish
fairly the purposes and intentions of all parties hereto.


--------------------------------------------------------------------------------


 
(c)  Titles and section headings used in this Agreement are for convenience only
and shall not be used in interpreting this Agreement.


2.
Advances




 
2.1.
Facility One.




2.1.1.
Funding Requests. Borrower may request that Lender make an advance (each, a
"Facility One Advance") by delivering to Lender a Facility One Funding Request.
Lender shall be entitled to rely on all the information provided by Borrower to
Lender on or with the Facility One Funding Request and to rely on the signature
on any Facility One Funding Request as an authorized signature of Borrower.




2.1.2.
Upon the approval by Lender of any Facility One Funding Request, Lender shall
make an Advance to Borrower in the requested amount; provided that in no event
shall Lender be obligated to make any Facility One Advance that results in an
Facility One Overadvance or while any Overadvance is outstanding.




 
2.2.
Facility Two.




 
2.2.1.
Funding Requests. Borrower may request that Lender make an advance (each, a
"Facility Two Advance") by delivering to Lender a Facility Two Funding Request.
Lender shall be entitled to rely on all the information provided by Borrower to
Lender on or with the Funding Request and to rely on the signature on any
Facility Two Funding Request as an authorized signature of Borrower.




 
2.2.2.
Acceptance of Receivables. Lender has no obligation to make any Facility Two
Advances and may exercise its sole discretion in determining whether any
Receivable is an Eligible Receivable before making any Facility Two Advance.
Upon the approval by Lender of any Funding Request, Lender shall make a Facility
Two Advance to Borrower in the requested amount; provided that in no event shall
Lender be obligated to make any Facility Two Advance that results in an Facility
Two Overadvance or while any Overadvance is outstanding.




 
2.2.3.
Rights in Respect of Receivables. Lender shall have the exclusive right to
receive all Collections on the Receivable and no Adjustments will be made
without the Lender's consent. Lender shall have, with respect to any goods
related to the Receivables, all the rights and remedies of an unpaid seller
under the California Uniform Commercial Code and other applicable law, including
the rights of replevin, claim and delivery, reclamation and stoppage in transit.




 
2.2.4.
Due Diligence. Lender may at any time and from time to time contact Account
Debtors and other persons obligated or knowledgeable in respect of Receivables
to confirm the Receivable Amount of such Receivables, to determine whether
Receivables constitute Eligible Receivables, and for any other purpose in
connection with this Agreement. Lender may audit Borrower's Receivables and any
and all records pertaining to the Collateral, at Lender's sole discretion and at
Borrower's expense.




2.2.5.
Letters of Credit. Lender may issue letters of credit (each, a "Letter of
Credit") for Borrower's account not exceeding the Facility Two Sub-limit;
provided that, after taking into account the face value of such Letter of
Credit, (i) the total amount outstanding under Sections 2.2.5, 2.2.6 and 2.2.7
will not exceed the Facility Two Sub-limit unless such excess is cash
collateralized in a form and manner and with such documentation that is
acceptable to Lender, and (ii) the total amount of all outstanding Facility Two
Advances (including amounts deemed to be Facility Two Advances under Sections
2.2.5, 2.2.6 and 2.2.7) will not exceed the lesser of the Borrowing Base and the
Facility Two Credit Limit. Each Letter of Credit expiring after the Maturity
Date must be secured by unencumbered cash maintained with Lender in an amount
not less than 100% of the face amount of each such Letter of Credit. Borrower
agrees to execute any further documentation in connection with the Letters of
Credit as Lender may request. The face amount of any Letter of Credit issued
hereunder shall be deemed to be a Facility Two Advance, shall reduce, on a
dollar-for-dollar basis, the amount available for other Facility Two Advances,
and shall be repaid by Borrower in accordance with the provisions of this
Agreement.


--------------------------------------------------------------------------------




2.2.6.
Foreign Exchange. Borrower may enter in foreign exchange forward contracts with
Lender under which Borrower commits to purchase from or sell to Lender a set
amount of foreign currency more than one business day after the contract date
(an "FX Forward Contract"); provided that, after taking into account the portion
of such FX Forward Contract that is deemed to be a Facility Two Advance
hereunder, (i) the total amount outstanding under Sections 2.2.5, 2.2.6 and
2.2.7 will not exceed the Facility Two Sub-limit unless such excess is cash
collateralized in a form and manner and with such documentation that is
acceptable to Lender, and (ii} the total amount of all outstanding Facility Two
Advances (including amounts deemed to be Facility Two Advances under Sections
2.2.5, 2.2.6 and 2.2.7} will not exceed the lesser of the Borrowing Base and the
Facility Two Credit Limit. Ten percent (10.0%) of the amount of each outstanding
FX Forward Contract shall be deemed to be a Facility Two Advances hereunder,
shall decrease, on a dollar-for-dollar basis, the amount available for other
Facility Two Advances, and shall be repaid by Borrower in accordance with the
provisions of this Agreement. Lender may terminate the FX Forward Contracts if
an Event of Default occurs and is continuing.




 
2.2.7.
Cash Management Services. For the purpose of utilizing Lender's cash management
products, Lender may make Facility Two Advances to Borrower in an amount not
exceeding Facility Two Sub-limit; provided that, after taking into account the
amount of any such Advance to be made pursuant to this Section, (i) the total
amount outstanding under Sections 2.2.5, 2.2.6 and 2.2.7 will not exceed the
Facility Two Sub-limit unless such excess is cash collateralized in a form and
manner and with such documentation that is acceptable to Lender, and (ii) the
total amount of all outstanding Facility Two Advances (including amounts deemed
to be Facility Two Advances under Sections 2.2.5, 2.2.6 and 2.2.7) will not
exceed the lesser of the Borrowing Base and the Facility Two Credit Limit.
Lender's cash management services may include merchant services, direct deposit
of payroll, business credit card, and check cashing services identified in
various cash management services agreements related to such services (the "Cash
Management Services"). Advances provided pursuant to this Section 2.2.7 shall be
deemed to be a Facility Two Advances hereunder, shall decrease, on a
dollar-for-dollar basis, the amount available for other Facility Two Advances,
and shall be repaid by Borrower in accordance with the provisions of this
Agreement.




2.2.8.
Condition Precedent to Facility Two Advances. Notwithstanding anything to the
contrary in this Agreement or any related document, Borrower will not request,
and Lender will not provide any Facility Two Advances until Borrower has
delivered (or caused to be delivered) to Lender a fully executed subordination
agreement in form and substance acceptable to Lender in is sole discretion,
which agreement shall subordinate all Indebtedness to, and liens in favor of,
any applicant or account party to the Standby Letter of Credit to that owing to
or in favor of Lender created pursuant to this Agreement or any related
document.




 
2.3.
It shall be a condition to each Advance that (a) all of the representations and
warranties set forth in Section 6 are true and correct on the date of such
Advance as though made at and as of each such date and (b) no Default has
occurred and is continuing, or would result from such Advance.




2.4.
Subject to the terms of this Agreement, the principal amount of Advances may be
repaid and reborrowed by Borrower at any time prior to the Maturity Date.



3.
Collections, Charges and Remittances.


--------------------------------------------------------------------------------




 
3.1.
Collections. Lender shall credit Collections with respect to Receivables
received by Lender to Borrower's Account Balance within three business days of
the date received. At Lender's discretion, all Collections received by Lender
may either be (a) credited to Borrower's deposit account with Lender, or (b)
applied to repay the Advances and other Obligations. Once all Obligations have
been paid in full, Lender agrees to remit to Borrower the remaining amount of
Collections it receives. Lender has no duty to do any act other than to turn
over such amounts as required above. If an item of Collections is not honored or
Lender does not receive good funds for any reason, the amount of any application
shall be reversed as if the Collections had not been received and Finance
Charges under Section 3.2 shall accrue thereon.




 
3.2.
Finance Charges. On the 10th day of each month until payment In full of any
principal outstanding under this facility, Borrower shall pay to Lender the
Finance Charge for the Reconciliation Period then ended. Lender may deduct the
accrued Finance Charges from Borrower's checking account maintained with Lender.




 
3.3.
Fees.



(a)    Facility Fee. Borrower shall pay the Facility Fee to Lender promptly upon
the execution of this Agreement and upon each anniversary hereof during the
continuance of this facility.


(b)    Termination Fees. In the event that this Agreement is terminated prior to
the Maturity Date, Borrower shall pay the Termination Fee to Lender; provided
that such Termination Fee shall be waived if this Agreement is termination in
connection with Borrower's entry into a new and comparable financing agreement
with Lender.



 
3.4.
Reporting. Within 15 days after the end of each Reconciliation Period, Lender
shall send to Borrower a report covering the transactions for that
Reconciliation Period, including the amount of all Collections, Adjustments made
by Lender, Finance Charges, and other fees and charges. The accounting shall be
deemed correct and conclusive unless Borrower makes written objection to Lender
within 30 days after the Lender mails the accounting to Borrower.




 
3.5.
Adjustments. In the event of a breach of Sections 6 or 7, or in the event any
Adjustment or dispute is asserted by any Account Debtor, Borrower shall promptly
advise Lender and shall, subject to the Lender's approval, resolve such disputes
and advise Lender of any adjustments. Lender shall have the right, at any time,
to take possession of any rejected, returned, or recovered personal property. If
such possession is not taken by Lender, Borrower is to resell it for Lender's
account at Borrower's expense with the proceeds made payable to Lender. While
Borrower retains possession of any returned goods, Borrower shall segregate said
goods and mark them as property of Lender.




 
3.6.
Lockbox Account .Collection Services. Borrower and Lender shall immediately
enter into an agreement acceptable to Lender (the "Lockbox Agreement"). Borrower
shall use the lockbox address as the remit to and payment address for all of
Borrower's Collections and it will be considered an immediate Event of Default
if this does not occur or is not operational within 45 days of the date of this
Agreement AH Collections received to the lockbox will be deposited to a
non-interest bearing bank- control account maintained with Lender and Borrower
will not have access to that account. Borrower will (i) immediately notify,
transfer and deliver to Lender all Collections Borrower receives and (ii)
deliver to Lender a detailed cash receipt's journal on Friday of each week until
the lockbox is operational. Additionally, Lender may request that Account
Debtor's pay (by wire transfer or otherwise) Collections to Lender directly.




4.
Repayment. The Borrower will pay interest as set forth in Section 3.2. The
Borrower will repay in full any principal, interest or other charges outstanding
under this Agreement no later than the Maturity Date.




 
4.1.
Recourse. Advances and the other Obligations shall be with full recourse against
Borrower.




 
4.2.
Overadvances. Upon any occurrence of an Overadvance, Borrower shall immediately
pay down the Advances so that, after giving effect to such payments, no
Overadvance exists.


--------------------------------------------------------------------------------




 
4.3.
Borrower's Payment. When any Overadvance or other amount owing to Lender becomes
due, Lender shall inform Borrower of the manner of payment which may be any one
or more of the following in Lender's sole discretion: (a) in cash immediately
upon demand therefor; (b) by deduction from or offset against the amount that
otherwise would be forwarded to Borrower in respect of any further Advances that
may be made by Lender; (c) by debiting any deposit account maintained by
Borrower with Lender or (d) by any combination of the foregoing as Lender may
from time to time choose.



5.    Power of Attorney. Borrower irrevocably appoints Lender and its successors
and assigns as Borrower's true and lawful attorney in fact, and authorizes
Lender, at Borrower's sole expense, whether or not there has been an Event of
Default, to (i) receive and open all mail addressed to Borrower for the purpose
of collecting the Receivables; (ii) endorse Borrower's name on any checks or
other forms of payment on the Receivables; (iii) execute on behalf of Borrower
any and ail instruments, documents, financing statements and the like to perfect
Lender's interests in the Receivables and Collateral; (iv) debit Borrower's
checking account maintained with Lender for any and all Obligations due under
this Agreement; (v) sell, assign, transfer, pledge, compromise, or discharge the
whole or any part of the Collateral; (vi) demand, collect, receive, sue, and
give releases to any Account Debtor for the monies due or which may become due
upon or with respect to the Receivables and to compromise, prosecute, or defend
any action, claim, case or proceeding relating to the Collateral, including the
filing of a claim or the voting of such claims in any bankruptcy case, all in
Lender's name or Borrower's name, as Lender may choose; and (vii) prepare, file
and sign Borrower's name on any notice, claim, assignment, demand, draft, or
notice of or satisfaction of lien or mechanics' lien or similar document with
respect to the Collateral; and (viii) do all acts and things necessary or
expedient, in furtherance of any such purposes, except that the powers
enumerated in clauses (iv) through (vi) above shall be exercised on when an
Event of Default has occurred and is continuing.


6.    Representations and Warranties. Borrower represents and warrants:


(a)    With respect to each Receivable included in determining the Account
Balance:


(i)    it is the owner with legal right to sell, transfer and assign it;


(ii)    The correct Receivable Amount is on the Funding Request and is not
disputed;


(iii)    Such Receivable is an Eligible Receivable;


(iv)    Lender has the right to endorse and/ or require Borrower to endorse all
payments received on such Receivable; and


(v)    No representation, warranty or other statement of Borrower in any
certificate or written statement given to Lender contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statement contained in the certificates or statement not misleading.


(b)  Borrower is duly existing and in good standing in its state of formation
and qualified and licensed to do business in, and in good standing in, any state
in which the conduct of its business or its ownership of property requires that
it be qualified.


(c)  The execution, delivery and performance of this Agreement has been duly
authorized, and does not conflict with Borrower's organizational documents, nor
constitute an default under any material agreement by which Borrower is bound.
Borrower is not in default under any agreement to which it is a party or by
which it is bound the effect of which could be reasonable expected to be a
material adverse effect on Borrower.


(d)  Borrower has good title to the Collateral and all inventory is in all
material respects of good and marketable quality, free from material defects,


(e)  Borrower's name, form of organization, chief executive office, and the
place where the records concerning all Receivables and Collateral are kept is
set forth at the beginning of this Agreement, Borrower is located at its address
for notices set forth in this Agreement.


(f)  If Borrower owns, holds or has any interest in, any copyrights (whether
registered, or unregistered), patents or trademarks, and licenses of any of the
foregoing, such interest has been specifically disclosed and identified to
Lender in writing.


--------------------------------------------------------------------------------



7.
Covenants. Borrower will:



(a)  Maintain its corporate existence and good standing in its jurisdictions of
incorporation and maintain its qualification in each jurisdiction necessary to
Borrower's business or operations.


(b)  Give Lender at least 30 days prior written notice of changes to its name,
organization, chief executive office or location of records,


(c)  Pay all its taxes including gross payroll, withholding and sales taxes when
due and will deliver satisfactory evidence of payment to Lender if requested.


(d)  Promptly provide to Lender a written report if payment of any Receivable
does not occur within 60 days of its due date and including the reasons for the
delay.


(e)  Give Lender copies of all Forms 10-K, 10-Q and 8-K (or equivalents) within
5 days of filing with the Securities and Exchange Commission, while any Advance
is outstanding.
 
(f)  Execute any further instruments and take further action as Lender requests
to perfect or continue Lender's security interest in the Collateral or to effect
the purposes of this Agreement.


(g)  Provide Lender with a Compliance Certificate no later than 5 days following
each quarter end or as requested by Lender.


(h)  Immediately notify, transfer and deliver to Lender all Collections Borrower
receives.


(i)  Not create, incur, assume, or be liable for any indebtedness other than
Permitted Indebtedness.


(j)  Immediately notify Lender if Borrower hereafter obtains any interest in any
copyrights, patents, trademarks or licenses that are significant in value or are
material to the conduct of its business or the value of any Receivable.



 
(k)
Provide to Lender:



(i) as soon as available but no later than 5 days following the 15th and the
last day of every month, accounts receivable aging reports together with a
borrowing base certificate in form and substance acceptable to Lender setting
forth the Eligible Receivables and Receivable Amounts thereof;


(ii) as soon as available but no later than 30 days after the end of each month,
company prepared financial statements and accounts payable aging reports
together with a compliance certificate in form and substance acceptable to
Lender;


(iii) as soon as available but no later than 30 days prior to the last day of
Borrower's fiscal year, annual operating and financial projections approved by
Borrower's board of directors;


(iv) as soon as available but no later than 180 days following the last day of
Borrower's fiscal year, Borrower's financial statements together with an
unqualified opinion on the financial statements by a certified public accounting
firm acceptable to Lender;


(v) copies of all other filings with the Securities and Exchange Commission; and


(vi) such other information and documents that Lender reasonably requests from
time to time.


(l)  Maintain its primary deposit accounts with Lender and not maintain any
deposit account with any other depositary unless; (i) Lender has a valid
perfected first priority security interest in such deposit account and (ii) such
depositary has entered into a "control" agreement with, and in form and
substance satisfactory to, Lender with respect to such deposit account.


(m)  Provide to Lender promptly upon the execution hereof, the following
documents in form and substance satisfactory to Lender in its sole discretion:
(i) the Standby Letter of Credit.


--------------------------------------------------------------------------------



(n)  Not to obtain or permit to remain outstanding any Facility Two Advance if:,


(i)  Borrower has failed to maintain a minimum current ratio of (A) 1.00:1:00
for each month through May 31, 2007, and (B) 1.25:1.00 beginning with the month
ending June 30, 2007 and for each month thereafter; or


(ii)  Borrower has incurred a net loss during any fiscal quarter ending after
September 30, 2006, of $400,000 or more.


(o)  Borrower must at all times insure all of the tangible Collateral and carry
such other business insurance, with insurers acceptable to Lender, in such form
and amounts as Lender may reasonably require and that are customary and in
accordance with standard practices for Borrower's industry and locations, and
Borrower shall provide evidence of such insurance to Lender. Borrower will cause
all such insurance policies to name Lender as an additional loss payee within 30
days of the Closing Date and thenceforth must contain a lenders loss payee
endorsement in form acceptable to Lender, Upon receipt of the proceeds of any
such insurance, Lender shall apply such proceeds in reduction of the Obligations
as Lender shall determine in good faith, provided that no Default or Event of
Default has occurred and is continuing. If Borrower fails to provide or pay for
any insurance, Lender may, but is not obligated to, obtain the same at
Borrower's expense. Borrower shall promptly deliver to Lender copies of all
material reports made to insurance companies.


(p)  Borrower must at all times maintain liability insurance with insurers
acceptable to Lender, in such form and amounts as Lender may reasonably require
and that are customary and in accordance with standard practices for Borrower's
industry and locations, and Borrower shall provide evidence of such insurance to
Lender. Borrower will cause all such liability insurance policies to name Lender
as an additional insured within 30 days of the Closing Date.


(q)  Permit Lender from time to time hereafter to audit Borrower's Receivables
at Borrower's expense. Such audits will be conducted prior to the Closing Date
and every six months thereafter or as otherwise requested by Lender.


8.    Security Interest. To secure the prompt payment and performance to Lender
of all of the Obligations, Borrower hereby grants to Lender a continuing
security interest in the Collateral. Borrower is not authorized to sell, assign,
transfer or otherwise convey any Collateral without Lender's prior written
consent, except for the sale of finished inventory in the Borrower's usual
course of business and the sale of inventory and related property (other than
receivables) to Sunfilm AG pursuant to the Technology Transfer and Service
Agreement between Borrower and Sunfilm AG. Borrower agrees to sign any
instruments and documents requested by Lender to evidence, perfect, or protect
the interests of Lender in the Collateral, Borrower agrees to deliver to Lender
the originals of all instruments, chattel paper and documents evidencing or
related to Receivables and other Collateral. Borrower shall not grant or permit
any lien or security interest in the Primary Collateral or any interest therein.


9.
Default and Remedies.



9.1.
Events of Default. The occurrence of any one or more of the following shall
constitute an Event of Default hereunder.



(a)    Failure to Pay. Borrower fails to make a payment under this Agreement.


(b)    Lien Priority. Lender fails to have an enforceable first lien (except for
any prior liens to which Lender has consented in writing) on or security
interest in the Primary Collateral.


(c)    False information. Borrower (or any guarantor) has given Lender
materially false or misleading information or representations.


(d)    Death. If Borrower is a partnership, any general partner dies or becomes
legally incompetent; or any guarantor dies or becomes legally incompetent.


(e)    Bankruptcy. Borrower (or any guarantor) files a bankruptcy petition, a
bankruptcy petition is filed against Borrower (or any guarantor) or Borrower (or
any guarantor) makes a general assignment for the benefit of creditors.


--------------------------------------------------------------------------------



(f)    Receivers. A receiver or similar official is appointed for a substantial
portion of Borrower's (or any guarantor's) business, or the business is
terminated.


(g)    Judgments. Any judgments or arbitration awards are entered against
Borrower (or any guarantor), or Borrower (or any guarantor) enters into any
settlement agreements with respect to any litigation or arbitration, in an
aggregate amount of $50,000 or more in excess of any insurance coverage.


(h)    Material Adverse Change. A material adverse change occurs in Borrower's
(or any guarantor's) (i) business condition, operations, properties or
prospects, (financial or otherwise), or (ii) ability to repay the credit or
otherwise perform its obligations under this Agreement.


(i)    Cross-default. Any default occurs under any agreement or agreements in
connection with any credit aggregating more than $100,000 Borrower (or any
guarantor) or any of Borrower's related entities or affiliates has obtained from
anyone else or which Borrower (or any guarantor) or any of Borrower's related
entities or affiliates has guaranteed.


(j)    Other Default under, (r) Borrower fails to meet the conditions of, or
fails to perform any obligation under, any term of this Agreement not
specifically referred to above, (ii) any default occurs under any guaranty,
subordination agreement, security agreement, deed of trust, mortgage, or (fit)
this Agreement or any other document required by or delivered in connection with
this Agreement is contested or invalidated in any respect.


(k)    Other Agreements. Borrower (or any guarantor) or any of Borrower's
related entities or affiliates fails to meet the conditions of, or fails to
perform any obligation under any other agreement Borrower (or any guarantor) or
any of Borrower's related entities or affiliates has with Lender or any
affiliate of Lender and such failure continues for 30 days.


(I)    Other Breach Under Agreement. Borrower fails to meet the conditions of,
or fails to perform any obligation under, any term of this Agreement not
specifically referred to above.



 
9.2.
Remedies. Upon the occurrence and during the continuance of an Event of Default,
(1) without implying any obligation to do so, Lender may cease making Advances
or extending any other financial accommodations to Borrower; (2) all or a
portion of the Obligations shall be, at the option of and upon demand by Lender,
or with respect to an Event of Default described in Section 9.1 (e),
automatically and without notice or demand, due and payable in full; and (3)
Lender shall have and may exercise all the rights and remedies under this
Agreement and under applicable law, including the rights and remedies of a
secured party under the California Uniform Commercial Code, all the power of
attorney rights described in Section 5 with respect to all Collateral, and the
right to collect, dispose of, sell, lease, use, and realize upon all Receivables
and all Collateral in any commercial reasonable manner.



10.    Accrual of Interest. If any amount owed by Borrower hereunder is not paid
when due, including, without limitation, amounts due under Section 3.3,
Overadvances, amounts due under Section 11, and any other Obligations, such
amounts shall bear interest at a per annum rate equal to the per annum rate of
the Finance Charges until the earlier of (r) payment in good funds or (ii) entry
of a final judgment thereof, at which time the principal amount of any money
judgment remaining unsatisfied shall accrue interest at the highest rate allowed
by applicable law. All interest and Finance Charges hereunder calculated at an
annual rate shall be based on a year of 360 days, which results in a higher
effective rate of interest than if a year of 365 or 366 days were used.


11.    Fees, Costs and Expenses: Indemnification. The Borrower will pay to
Lender upon demand all fees, costs and expenses (including fees of attorneys and
professionals and their costs and expenses) that Lender incurs or may from time
to time impose in connection with any of the following: (a) preparing,
negotiating, administering, and enforcing this Agreement or any other agreement
executed in connection herewith, including any amendments, waivers or consents
in connection with any of the foregoing, (b) any litigation or dispute (whether
instituted by Lender, Borrower or any other person) in any way relating to the
Receivables, the Collateral, this Agreement or any other agreement executed in
connection herewith or therewith, (c) enforcing any rights against Borrower or
any guarantor, or any Account Debtor, (d) protecting or enforcing its interest
in the Receivables or the Collateral, (e) collecting the Receivables and the
Obligations, or (f) the representation of Lender in connection with any
bankruptcy case or insolvency proceeding involving Borrower, any Receivable, the
Collateral, any Account Debtor, or any guarantor. Borrower shall indemnify and
hold Lender harmless from and against any and all claims, actions, damages,
costs, expenses, and liabilities of any nature whatsoever arising in connection
with any of the foregoing.


--------------------------------------------------------------------------------


 
12.    Integration, Severability, Waiver, and Choice of Law. This Agreement and
any related security or other agreements required by this Agreement,
collectively: (a) represent the sum of the understandings and agreements between
Lender and Borrower concerning this credit; (b} replace any prior oral or
written agreements between Lender and Borrower concerning this credit; and (c)
are intended by Lender and Borrower as the final, complete and exclusive
statement of the terms agreed to by them. In the event of any conflict between
this Agreement and any other agreements required by this Agreement, this
Agreement will prevail. If any provision of this Agreement is deemed invalid by
reason of law, this Agreement will be construed as not containing such provision
and the remainder of the Agreement shall remain in full force and effect. Lender
retains ail of its rights, even if it makes an Advance after a default. If
Lender waives a default, it may enforce a later default. Any consent or waiver
under, or amendment of, this Agreement must be in writing, and no such consent,
waiver, or amendment shall imply any obligation by Lender to make any subsequent
consent, waiver, or amendment. THIS AGREEMENT SHALL BE GOVERNED BY AND
INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA.


13.    Notices. All notices shall be given to Lender and Borrower at the
addresses or faxes set forth on the signature page of this Agreement and shall
be deemed to have been delivered and received: (a) if mailed, three (3) calendar
days after deposited in the United States mail, first class, postage pre-paid,
(b) one (1) calendar day after deposit with an overnight mail or messenger
service; or (c) on the same date of confirmed transmission if sent by hand
delivery, telecopy, telefax or telex.


14.    Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
IN CONNECTION WITH THE OBLIGATIONS OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
ANY OBLIGATION, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH PARTY
REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER, HAS DETERMINED FOR
ITSELF THE NECESSITY TO REVIEW THE SAME WITH ITS LEGAL COUNSEL, AND KNOWINGLY
AND VOLUNTARILY WAIVES ALL RIGHTS TO A JURY TRIAL.


15.
Reference Provision.



(a)    The parties prefer that any dispute between them be resolved in
litigation subject to a Jury Trial Waiver as set forth in the Loan Documents
(defined below), but the California Supreme Court has held that pre-dispute Jury
Trial Waivers not authorized by statute are unenforceable. This Reference
Provision will be applicable until: (i) the California Supreme Court holds that
a pre-dispute Jury Trial Waiver provision similar to that contained in the Loan
Documents is valid or enforceable; or (ii) the California Legislature enacts a
statute which becomes law, authorizing pre-dispute Jury Trial Waivers of the
type in the Loan Documents and, as a result, such waivers become enforceable. In
addition, this Reference Provision, if not already applicable as otherwise
provided herein, will become applicable, if a Court, contrary to a choice of law
provision contained in the Loan Documents, holds that the Saws of the State of
California apply to the Loan Documents.


--------------------------------------------------------------------------------



(b)    Other than (i) nonjudicial foreclosure of security interests in real or
personal property, (ii) the appointment of a receiver or (iii) the exercise of
other provisional remedies (any of which may be initiated pursuant to applicable
law), any controversy, dispute or claim (each, a "Claim") between the parties
arising out of or relating to this Agreement or any other document, instrument
or agreement between Lender and the undersigned (collectively in this Section,
the "Loan Documents"), will be resolved by a reference proceeding in California
in accordance with the provisions of Section 638 et seq. of the California Code
of Civil Procedure ("CCP"), or their successor sections, which shall constitute
the exclusive remedy for the resolution of any Claim, including whether the
Claim is subject to the reference proceeding. Except as otherwise provided in
the Loan Documents, venue for the reference proceeding will be in the Superior
Court or Federal District Court in the County or District where the real
property, if any, is located or in a County or District where venue is otherwise
appropriate under applicable law (the "Court").


(c)    The referee shall be a retired Judge or Justice selected by mutual
written agreement of the parties. If the parties do not agree, the referee shall
be selected by the Presiding Judge of the Court (or his or her representative).
A request for appointment of a referee may be heard on an ex parte or expedited
basis, and the parties agree that irreparable harm would result if ex parte
relief were not granted. The referee shall be appointed to sit with all the
powers provided by law. Pending appointment of the referee, the Court has power
to issue temporary or provisional remedies.


(d)    The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (a) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (b) if practicable, try all issues of law or
fact within ninety (90) days after the date of the conference and (c) report a
statement of decision within twenty (20} days after the matter has been
submitted for decision.


(e)    The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party's failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to "priority" in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery that cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.


(f)    Except as expressly set forth in this Agreement, the referee shall
determine the manner in which the reference proceeding is conducted including
the time and place of hearings, the order of presentation of evidence, and all
other questions that arise with respect to the course of the reference
proceeding. All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except that when any
party so requests, a court reporter will be used at any hearing conducted before
the referee, and the referee will be provided a courtesy copy of the transcript.
The party making such a request shall have the obligation to arrange for and pay
the court reporter. Subject to the referee's power to award costs to the
prevailing party, the parties will equally share the cost of the referee and the
court reporter at trial.


(g)    The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, provide all temporary or provisional
remedies, enter equitable orders that will be binding on the parties and rule on
any motion which would be authorized in a trial, including without limitation
motions for summary judgment or summary adjudication. The referee shall issue a
decision and pursuant to CCP §644 the referee's decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court. The final judgment or order or from any appealable decision
or order entered by the referee shall be fully appealable as provided by law.
The parties reserve the right to findings of fact, conclusions of laws, a
written statement of decision, and the right to move for a new trial or a
different judgment, which new trial, if granted, is also to be a reference
proceeding under this provision.


(h)    If the enabling legislation which provides for appointment of a referee
is repealed (and no successor statute is enacted), any dispute between the
parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration. The arbitration will be conducted by
a retired judge or Justice, in accordance with the California Arbitration Act
§1280 through §1294.2 of the CCP as amended from time to time. The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.


--------------------------------------------------------------------------------



(i)    THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER THIS
REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY. AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN
CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT AGREES
THAT THIS REFERENCE PROVISION WILL APPLY TO ANY DISPUTE BETWEEN THEM WHICH
ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE LOAN DOCUMENTS.


16.    Termination. No termination of the availability of financial
accommodations under this Agreement shall affect Lender's security interest in
the Receivables and other Collateral, and this Agreement shall continue to be
effective, and Lender's rights and remedies hereunder shall survive any such
termination, until all transactions entered into and Obligations incurred
hereunder or in connection herewith have been completed and satisfied in full.
Upon the Maturity Date or such early date of the termination of the availability
of financial accommodations under this Agreement, Borrower shall immediately
repay all Advances then outstanding.


17.    Promotional Materials. Lender may issue press releases, advertisements,
and other promotional materials describing the benefits and general attributes
of the financial and related services provided by Lender to Borrower. Lender has
the right to identify Borrower by name in those materials.


18.    Other Agreements. Any security agreements, liens and/or security
interests securing payment of any obligations of Borrower owing to Lender or its
affiliates also secure the Obligations, and are valid and subsisting and are not
adversely affected by execution of this Agreement. An Event of Default under
this Agreement constitutes a default under other outstanding agreements between
Borrower and Lender or its affiliates.


[Remainder of Page Intentionally Left Blank]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement on the day
and year above written.



 BORROWER:    
LENDER:
           SOUTHWALL TECHNOLOGIES INC.    
BRIDGE BANK, NATIONAL ASSOCIATION
         
By
/s/ Sylvia Kamenski
 
By
/s/ Lee Shodiss
Name:
Sylvia Kamenski
 
Name:
Lee Shodiss
Title:
VP of Finance
 
Title:
Senior Vice President
           Address for Notices:    Address for Notices:  Attn:    Attn: Lee
Shodiss  3788 Fabian Way    55 Almaden Blvd.  Palo Alto, CA 94303    San Jose,
CA 95113  Fax: (650) 798-1410    Fax: (408) 423-8510

 
 

--------------------------------------------------------------------------------